DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garthaffner (US 5,024,242).
Garthaffner teaches a rotatable drum (120) comprising: a drum body comprising a plurality of pockets with a first seat structure (126) retractably mounted in each pocket such that the seat structure is configured to receive a subassembly (20) thereon and hold the subassembly via vacuum (See Figures; col. 5, line 10 to col. 7, line 33). The limitation "the first seat structure…configure to receive and hold a first casing of the e-vapor devices and to hold the first section of the e-vapor devices…” recites the material worked upon by the apparatus and fails to provide any structural limitation to the apparatus itself. As such, this limitation has not been given patentable weight. Garthaffner teaches every structural limitation of the claim and therefore fully anticipates the claim.

Regarding claim 6, the first seat structure moves radially relative to the drum body (See Figures; col. 5, lines 44-55).
Regarding claim 7, the first seat structure includes a groove (124) which receives the subassembly (See Fig. 8).
Regarding claim 8, the first seat structure is fed by vacuum passageways (136,138,140) which are not impacted by retraction of the first seat structure (See Fig. 7 and its description). Since the retraction would in no way inhibit the vacuum, the first seat structure permits retraction while maintaining vacuum application as claimed.
Regarding claim 9, the first seat structure defines passageways (136,138,140) which permit vacuum to be applied there through (See Fig. 7 and its description). Such passageways are holes as claimed.
Regarding claims 10-11, Garthaffner teaches hollow posts which occupy passageways (136) and allow vacuum to be applied therethrough (See Fig. 7 and its description).
Regarding claim 13, Garthaffner teaches a resilient element (128) disposed between the first seat structure and a corresponding pocket, the first seat structure being movable radially via the resilient element and being biased outward from the drum body along the radial direction by the resilient element (See Fig.8; and its description).
Regarding claims 14-18, Garthaffner teaches that the drum may include a second seat structure (126), a stop structure (142) between the first and second seat structures, first and second pusher structures (144) configured to apply lateral forces to the sides of a first subassembly in the first seat structure and a second subassembly in the second seat structure, springs (170) oriented longitudinally in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
is rejected under 35 U.S.C. 103 as being unpatentable over Garthaffner (US 5,024,242).
Garthaffner teaches a rotatable drum, as detailed above. Garthaffner teaches hollow posts which occupy passageways (136) and allow vacuum to be applied therethrough (See Fig. 7 and its description). It appears in Fig. 7 that such posts are attached to the drum body and slide relative to the seat structure during movement of the seat structure.
It would have been obvious to one of ordinary skill in the art at the time of filing to instead attach the posts to the seat structure such that they move with the seat structure and slide relative to the drum body during radial movement of the seat structure. The rearrangement of parts is considered to be prima facie obvious where it does not materially modify the operation of the device. In this case, moving the attachment point provides a predictable result, with the post still being able to move through the passageway to provide vacuum to the seat structure to hold the subassembly. Since the point of attachment—whether on the drum body or the seat structure—has no impact on the operation of the drum, rearranging the point of attachment would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10 of U.S. Patent No. 10,676,228 (hereinafter ‘228) in view of Garthaffner (US 5,024,242). The instant claims and those of ‘228 are very similar, with only minor differences in phrasing. The main difference is that claim 1 of the instant application requires vacuum application, which is absent in ‘228. However the use of such vacuum application would have been obvious in view of Garthaffner since Garthaffner teaches that it was well-known and conventional to use vacuum application in a drum body, as detailed above. Any other differences are also taught by Garthaffner, .
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of U.S. Patent No. 9,963,260 (hereinafter ‘260) in view of Garthaffner (US 5,024,242). The instant claims and those of ‘260 are very similar, with only minor differences in phrasing. The main difference is that claim 1 of the instant application requires vacuum application, which is absent in ‘260. However the use of such vacuum application would have been obvious in view of Garthaffner since Garthaffner teaches that it was well-known and conventional to use vacuum application in a drum body, as detailed above. Any other differences are also taught by Garthaffner, since the Garthaffner reference anticipates or renders obvious all of the instant claims, as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CARSON GROSS/Primary Examiner, Art Unit 1746